Citation Nr: 0727003	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  06-11 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for residuals of a left 
eye injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1968 to 
October 1970.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

In April 2007, the veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge; a 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  Headaches were first documented in the medical evidence 
in 1990, over 19 years after service, and there is no medical 
evidence or opinion establishing a nexus between headaches 
and the veteran's active military service.

2.  Although the veteran has diabetic retinopathy related to 
his non service-connected diabetes mellitus, there is no 
medical evidence that the veteran is currently diagnosed with 
a trauma-related left eye disorder. 


CONCLUSION OF LAW

1.  The criteria for service connection for headaches are not 
met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 and 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

2.  The criteria for service connection for residuals of a 
left eye injury are not met. 38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 and Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1). 

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.

In this case, the RO sent letters to the veteran in December 
2004 and February 2005 that advised him of VA's 
responsibilities to notify and assist him in his claim, and 
what was required to prove a claim for service connection.  
These letters asked him to submit certain information, and 
informed him of VA's responsibility concerning obtaining 
evidence to substantiate his claim.  In accordance with the 
requirements of the VCAA, the letters informed the veteran 
what evidence and information VA would be obtaining, and 
asked the veteran to send to VA any information in his 
possession pertaining to his claim.  The letters also 
explained that VA would make reasonable efforts to help him 
get evidence such as medical records, but that he was 
responsible for providing sufficient information and 
authorization for VA to request such records not previously 
obtained.  In addition, in March 2006, the veteran was 
provided with notice compliant with Dingess/Hartman. In view 
of this, the Board finds that the Department's duty to notify 
has been fully satisfied with respect to the claim on appeal.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of his claim.  In this case, the veteran did not 
receive notice of the disability rating and effective date 
elements until after the April 2005 decision on appeal, thus 
the Board finds that a timing error has occurred as to these 
two elements.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007) (any error in VCAA notification should be presumed 
prejudicial, and VA has the burden of rebutting this 
presumption).  However, as the Board concludes below that the 
preponderance of the evidence is against the veteran's 
claims, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Therefore, 
any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant and is 
therefore harmless error.  Id.  

With respect to VA's duty to assist the veteran, the RO has 
made reasonable and appropriate efforts to assist the veteran 
in obtaining evidence necessary to substantiate the veteran's 
claims. The RO has obtained the veteran's service medical 
records, VA medical records, and private medical records that 
the veteran provided authorization to obtain.  In addition, 
the veteran has submitted his own statements in support of 
his claim. A transcript of the April 2007 Board hearing also 
is of record.

The Board also finds that there is no basis to further 
develop the record to create any additional evidence for 
consideration in connection with the matters on appeal.
In the veteran's April 2006 substantive appeal he asserted 
that the VA only obtained  his service medical records, and 
it appears that he believes that this would not include any 
of his medical treatment records from the USS William M. 
Wood.  So, he requested that the VA examine the ships deck 
logs to find the history of his claimed injuries.  However, 
as discussed below, there are treatment records identified 
from the USS William M. Wood included in the veteran's 
service medical records associated with the claims file.  
Therefore, the Board finds no indication that his service 
medical records are incomplete.  Therefore, adjudication of 
his claim may go forward without a request for additional 
records.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992) (the "'duty to assist' is not a license for a 'fishing 
expedition' to determine if there might be some unspecified 
information which could possibly support a claim).

In the veteran's June 2005 notice of disagreement, he 
requested a VA examination.  The Board finds that there is 
sufficient competent medical evidence on file for VA to make 
a decision on the claim.  

In sum, the Board finds that VA has done everything 
reasonably possible to assist the veteran. In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).



II. Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303. 
In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.

Service connection may be granted only where it has been 
established the veteran has a current disability.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  See also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ["Congress 
specifically limits entitlement for service- connected 
disease or injury to cases where such incidents have resulted 
in a disability.  See 38 U.S.C. § 1110 (formerly § 310)].  In 
the absence of proof of present disability there can be no 
valid claim.").  See, too, Degmetich v. Brown, 104 F.3d 1328 
(1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required." Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

A.  Headaches

In statements submitted by the veteran and testimony at the 
April 2007 Board hearing, the veteran contends that during 
service on the USS William M. Wood, in 1969 or early 1970, he 
suffered a head injury when a small hatch landed on his head.  
The veteran testified that he was treated on board, but 
because the ship was so small they did not have a doctor.  
However, he received treatment from an E5 who put ice on the 
injured area, which apparently consisted of a wound and a 
"big knot." The veteran maintains that he currently suffers 
from headaches that began as a result of his head injury in 
active service.  

After considering the evidence in light of the above-noted 
criteria, the Board finds that the claim for service 
connection for headaches must be denied.

Service medical records (SMRs) reflect no complaints, 
findings or diagnosis of headaches or a head injury in 
service and his discharge examination is negative for any 
evidence that the veteran had headaches.  The Board points 
out that SMRs show that the veteran did receive treatment 
while on board the USS William Wood for a cough and a mass on 
the right side the scrotal sack; however, there is no record 
of treatment for a head injury or headaches.  Additionally, a 
September 1972 Naval Reserves physical examination report 
shows no changes since discharge from active duty and on 
self-report the veteran checked off a box indicating that he 
did not have frequent or severe headaches nor did he report 
any complaints of headaches.  

Post-service medical evidence consists of July 1978 
Charleston General Hospital inpatient records for treatment 
of bilateral renal calculi and parathyroid adenoma, not ruled 
out.  These records reflect the veteran's complaints of left 
side pain and nausea; however, there are no complaints of 
headaches.  A neurological examination was unremarkable.  

Private medical records from R. Ghiz, dated from May 1976 to 
August 1980, are negative for complaints, findings, and 
diagnosis of headaches.  

In a January 1990 letter, Dominic Gaziano, M.D. reports the 
veteran's past medical history which includes a hernia repair 
in 1968, a knee injury followed by right knee surgery in 
1976, then several unrelated surgeries, a note that he has 
been diabetic for 12 years and he had pneumonia in 1987, but 
the doctor never notes a past medical history of headaches.  
However, Dr. Gaziano indicates upon a current review of 
systems that the veteran has occasional occipital headaches.  

A May 1998 letter from T.V. Jagannath, M.D., reflects that 
the veteran, who he last evaluated in February 1997, was 
diagnosed with insulin dependent diabetes mellitus with 
peripheral neuritis and retinopathy and he has a history of 
low back pain.  He does not report a history of headaches.

VA outpatient records dated from July 2001 to October 2001 
are negative for complaints, findings or diagnosis of 
headaches. 

A November 2001 MRI of the brain assessing for pituitary 
lesion revealed scattered small gray-white junction.

VA medical records dated from December 2001 to May 2002 are 
negative for complaints, findings or diagnosis of headaches.

A June 2002 VA neurology record reflects that the veteran had 
a history of carbon monoxide exposure in the early 1990s with 
subsequent hyperbaric therapy.  The veteran reported that he 
had suffered with headaches since his youth that were usually 
infrequent and mild.  However, over the past several years, 
his headaches had become more problematic, but he was not 
aware of any clear provoking factor.  He suffered some 
chronic sinus drainage and congestion; however, these 
symptoms did not parallel headache occurrence.  The veteran 
did not feel the frequency of the headaches had been 
progressive in recent years.  The neurologist's impression 
was that changes on the November 2001 MRI were possibly due 
to small vessel vasculopathy related to usual risk factors 
(i.e. hypertension and diabetes). The veteran's headaches 
appeared chronic and of a character suspicious for migraine.  
An "ESR" was for consideration; however, the doctor 
believed it was unlikely.  The doctor commented, contrary to 
his prior statement, that although the veteran's headaches 
were relatively infrequent, the use of a preventive agent may 
provide both headache-preventive effect as well as control of 
the symptoms probably due to diabetic polyneuropathy.  It 
also appears that the doctor might have been relating the 
veteran's headaches to a component of radicular pain from his 
cervical spine.   

VA medical records from July 2002 to September 2004 are 
negative for complaints, findings, or diagnosis of headaches.

During an October 2004 VA respiratory examination, the 
veteran provided his military service history with no mention 
of an injury during service to his head.  In addition, there 
were no complaints, findings or diagnosis of headache 
reported.

A January 2005 VA endocrinology record reflects that on 
examination the veteran reported that he was feeling fine and 
the doctor noted that he denied any headaches. 

A March 2005 VA optometry record reflects that the veteran 
reported a history of chronic non-specific headaches that 
have gradually worsened over the past few years.  

In the veteran's June 2005 notice of disagreement, he 
asserted that he has fifteen headaches a month ranging in 
duration from a half day to four days and they may occur in 
clusters.  He also stated that the longest he has gone 
without a "real bad" headache is one month.  

VA outpatient records from June 2005 to March 2006 are 
negative for complaints, findings, or diagnosis of headaches.  

The Board notes that the postservice medical records show 
that the veteran was treated for headaches and occipital 
headaches.  The Board therefore finds that the veteran has a 
current headache disorder.  In the instant case, there is no 
competent medical evidence linking his current headache 
disability to service.  

As reflected above, there is no documented evidence of a head 
injury or of headaches in service or for many years 
thereafter.  Although the veteran claims that he has had 
headaches ever since a head injury in service, the Board 
finds that his statement is not credible.  A 1972 reserve 
service report shows that the veteran denied having frequent 
or severe headaches.  The Board notes that postservice 
medical records were negative for any complaints of headaches 
until several years after service.  The Board also points out 
that the veteran did not claim entitlement to service 
connection for headaches in 1983, when he filed a claim for 
service connection for a lung condition due to asbestosis 
exposure.  See Shaw v. Principi, 3 Vet. App. 365 (1992) [a 
veteran's delay in asserting a claim can constitute negative 
evidence that weighs against the claim].  

There is no competent medical evidence linking a current 
headache disorder to service, including any incident of 
service.  Thus, the preponderance of the evidence is against 
granting service connection for headaches.  Since the 
preponderance of the evidence is against this claim, the 
benefit-of-the-doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the 
claim must be denied.


B.  Residuals of a Left Eye Injury

In the veteran's November 2004 claim for service connection, 
he stated that he sustained an injury to his left eye during 
service while he was on bard the USS William M. Wood.  He got 
something in his eye and went to a corpsman who put some 
ointment on it and patched it.  The veteran stated that his 
vision is getting worse and he was seen by Dr. Jack Terry, an 
optometrist at the Huntington VAMC, who stated that he had 
residuals from an infection in his left eye that was probably 
related to that old injury.  The veteran stated that they did 
not even have a doctor on board ship and there was definitely 
no treatment available for an eye injury.  In the veteran's 
April 2006 substantive appeal, the veteran contended that his 
eye injury was due to someone who flipped a cigarette in his 
eye on board the ship.  

The veteran testified during the April 2007 Board hearing 
that while working on board ship during service, somebody put 
a cigarette butt or something to a fan and it went into the 
veteran's left eye.  A second class foreman administered 
ointment into his eye and put a patch on it for three to four 
days and the veteran stated that it was very painful.   He 
contends that he still suffers with pain throughout his left 
eye due to this incident in service.  The veteran's 
representative pointed out during the hearing that the 
veteran has diabetic retinopathy as a complication of his 
diabetes, and he furthered that it was not the veteran's 
contention that his injury in service caused the diabetic 
retinopathy.  It was clarified that the veteran contends that 
the residuals from an injury to his left eye in service, in 
combination with his diabetic retinopathy, are worsening his 
vision in his left eye.  

The veteran's service medical records reflect no complaints, 
findings or diagnosis of a left eye injury in service and his 
discharge examination is negative for any evidence that the 
veteran had sustained trauma to the left eye, vision loss in 
the left eye or a left eye condition.  Furthermore, a 
September 1972 Naval Reserves physical examination report 
reflects no changes since discharge from active duty and on 
contemporaneous self-report the veteran did not report a left 
eye condition.
 
Private medical records from Charleston General Hospital, 
dated in July 1978 reflect treatment for and final diagnoses 
of bilateral renal calculi and parathyroid adenoma, not ruled 
out.  Physical examination failed to reveal any complaints or 
findings of a prior left eye injury or a current left eye 
condition. 

An October 1997 Charleston Area Medical Center record notes a 
past medical history of laser surgery to both eye secondary 
to diabetic retinopathy

A May 1998 letter from T.V. Jagannath, M.D., reflects that 
the veteran, who he last evaluated in February 1997, was 
diagnosed with insulin dependent diabetes mellitus with 
peripheral neuritis and retinopathy.  He does not report any 
trauma related eye disabilities.

VA optometry records from August 2001 to December 2002 
reflect that the veteran was constantly evaluated and the 
veteran had continued decreases in his vision.  In addition, 
he consistently reported that his vision in his left eye was 
still worse.  The records note a history of cigarette burn to 
cornea in 1969, left eye.  The diagnoses were moderate 
nonproliferative diabetic retinopathy, both eyes, status post 
focal laser and age-related cataracts, both eyes, not 
visually significant.  There is no diagnosis of any trauma 
related eye disabilities.

VA optometry records from January 2003 to December 2004 
reflect an assessment of proliferative diabetic retinopathy - 
status post scatter laser right eye and clinically 
significant mascular edema status post focal laser left eye, 
both conditions stable.  He was also assessed with age-
related cataracts, both eyes, not visually significant. 
None of the VA optometry records assessed the veteran with a 
trauma related eye disability.

A March 2006 VA optometry record reflects that the veteran is 
assessed with proliferative diabetic retinopathy, right eye, 
status post laser, stable and severe non-proliferative 
diabetic retinopathy, left eye with mascular ischemia 
consistent with visual acuity.  He was also assessed with 
age-related cataracts, both eyes, not visually significant.  
There is no assessment of any trauma related eye 
disabilities.

The Board has considered the veteran's multiple statements 
that he has an additional trauma-related left eye disorder 
related to an in-service injury.  Unfortunately, his lay 
opinion is not considered to be competent medical evidence.  
As a lay witness, he can testify as to what he actually 
experienced; however, he lacks the medical training, 
experience, and expertise to establish a relationship between 
a trauma-related left eye disorder and service. Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

Moreover, the medical evidence of record only reflects that 
the veteran is diagnosed with diabetic retinopathy related to 
his diabetes and bilateral cataracts related to his age.  
Service medical records are negative for a diagnosed left eye 
disability or injury.  Moreover, the medical evidence is 
devoid of clinical findings that the veteran is diagnosed 
with a trauma-related left eye disorder which is due to 
service.  

In conclusion, since there is a lack of medical evidence 
showing that the veteran has a diagnosis of a trauma-related 
left eye disorder or any other left eye disorder which is 
related to service, the Board finds that the preponderance of 
the evidence is against the claim.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for headaches is denied.

Service connection for residuals of a left eye injury is 
denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


